—Appeal by the defendant from a judgment of the County Court, Nassau County (Kowtna, J.), rendered June 12, 1996, convicting him of grand larceny in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant was indicted with three codefendants. The trial court granted his motion for severance to the extent of allowing him to be tried with one codefendant. Contrary to the defendant’s contention, the trial court properly refused to sever his trial from that of his remaining codefendant. As a general rule, severance is compelled only “where the core of each defense is in irreconcilable conflict with the other and where *337there is a significant danger, as both defenses are portrayed to the trial court, that the conflict alone would lead the jury to infer defendant’s guilt” (People v Mahboubian, 74 NY2d 174, 184). Inasmuch as the defendant failed to make the requisite showing with respect to his remaining codefendant, no further severance was required.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (CPL 470.15 [5]).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Miller, J. P., Sullivan, Pizzuto and Friedmann, JJ., concur.